RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–3, 6–11, 13–15, and 20–26 are pending.
Claims 4, 5, 12 and 16–19 are canceled.
Double Patenting
The double patenting rejection of claim 1 is hereby withdrawn in light of the terminal disclaimer filed against Patent No. 10,756,916 filed on 5/13/2022.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Fred Romano (Reg. No. 32,752) on 3/28/2022.

The application has been amended as follows:

12.	(Canceled)

13.	(Currently Amended) The method of claim 
	transmitting information to devices in the second subset to indicate (i) that at least one in the plurality of hand-held devices has caused the alarm state to occur; and (ii) an identification of the hand-held device or the person the hand-held device is assigned to; and (iii) location of the hand-held device.
Response to Arguments
Applicant’s arguments, see pages 14–17, filed 3/9/2022, with respect to rejection of claims 1–3, 19, 20, 21, 24 and 25 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection is withdrawn.
Examiner’s Comment/Allowable Subject Matter
Claims 1–3, 6–11, 13–15, and 20–26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458